Opinion by
Judge Hines :
The policy of the insurance sought to be recovered upon and issued by appellee stipulates against additional insurance in any other company, and provides that, if such other insurance is obtained without the consent of appellee, the policy shall be void. In violation of this stipulation, appellant obtained insurance in another company on the same property. The policy issued on the last insurance stipulates against prior insurance, and provides that it shall be void in case such insurance had been obtained, and the fact not made known to the insurer. Appellant contends that the last insurance was absolutely void, and left the first in full force. He is wrong in any aspect of the case. First, the second insurance was not void, but .voidable only .at the option of the insurer. (Baer v. Phoenix Ins. Co., 4 Bush 242). Second, if it was void ab initio, that fact would not-relieve the appellant from a forfeiture resulting from the violation of the stipulation in the first policy against additional insurance.
Judgment affirmed.